DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/16/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 7, 11-13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ning et al. (US 2016/0290157; hereinafter Ning) in view of Greene et al. (US 2020/0040750; hereinafter Greene) and Flatman (US 6,840,737).   
Regarding claim 1, Ning (Fig. 1 and 6) discloses a gas turbine engine (10), comprising a shroud ring (124) configured to extend around an associated turbine wheel and to block gases from passing around blades of the associated turbine wheel without interacting with the blades, the shroud ring (124) including a carrier segment configured 

    PNG
    media_image1.png
    524
    769
    media_image1.png
    Greyscale

Fig. I. Ning, Fig. 6 (Annotated)
Ning fails to disclose a heat shield that comprises ceramic matrix composite materials that forms an outer platform, that the recirculating flow circuit has a compressor discharge tube extending from a compressor of the gas turbine engine to the shroud cavity and a vane pressurizing tube extending from the shroud cavity to the heat shield cavity, that the first cooling air flow is carried to the shroud cavity via the compressor discharge tube, and that the pressurizing air flow is carried from the shroud cavity into the heat shield cavity via the vane pressurizing tube. 
	Greene (Paragraph 0006) teaches a gas turbine vane in which the vane is formed from a ceramic matrix composite material. Greene (Paragraph 0006) teaches 
	Flatman (Fig. 1 and 2; Abstract) teaches a gas turbine engine in which cooling fluid is delivered to a guide vane via pipes (36, 38) from the compressor. By using pipes to deliver the cooling fluid, the fluid can be directly guided to its destination (in Flatman’s case the guide vanes). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ning by delivering fluid from the compressor to the shroud cavity and the shroud cavity to the heat shield using pipes, as taught by Flatman, in order to produce the predictable result of directly guiding the fluid to its destination. 
	Regarding claim 2, Ning, as modified, discloses the gas turbine engine of claim 1, wherein Ning (Fig. 1 and 6), as modified, further discloses that the gas turbine engine (10) is capable of providing a temperature of the pressurizing air flow that is greater than a temperature of a majority portion of the airfoil during a max takeoff use condition of the gas turbine engine (10) such that the pressurizing air flow is primarily effective to pressurize the heat shield cavity and is not effective for cooling the majority portion of the airfoil (10) during the max takeoff use condition. Since Ning, Green, and Flatman, appear to disclose all of the structure of the claimed invention, the gas turbine engine of  
Regarding claim 7, Ning, as modified, discloses the gas turbine engine of claim 1, but fails to disclose that the vane ring further includes a spar comprising metallic materials and located in the heat shield cavity, the spar extending radially through the outer platform, the heat shield cavity, and the inner platform, and the spar is configured to receive force loads applied to the airfoil by the gases flowing along the primary gas path when the gas turbine engine is in use.  
Greene (Fig.2; Paragraph 0043, lines 1-3) teaches a ceramic matrix composite vane formed with a metal spar (50) that extends through the vane (40). Greene (Paragraph 0043, lines 1-3) teaches that the spar serves as the foundation of the vane. IT would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ning by adding a metal spar that extends through the airfoil and inner and outer platforms, as taught by Greene, in order to provide support to the vane. 
	Regarding claim 11, Ning (Fig. 1 and 6) discloses a turbine assembly (Fig. 6) for use with a gas turbine engine (10), the turbine assembly (Fig. 6) comprising a shroud ring assembly including a carrier segment and a blade track segment comprising ceramic matrix composite materials (Paragraph 0048, lines 10-13), a vane ring assembly including a first heat shield and having a first airfoil defining a first heat shield cavity (206) within the first airfoil radially through the first heat shield (206), a secondary flow assembly (Fig. 6) including a recirculating flow circuit (passage from compressor to cavities (112 and 128) and then to the heat shield), the recirculating flow circuit having 

    PNG
    media_image2.png
    477
    721
    media_image2.png
    Greyscale

Fig. II. Ning, Fig. 6 (Annotated)
Ning fails to disclose that the heat shield comprises ceramic matrix composite materials and that the recirculating flow circuit has a discharge tube that extends to the shroud ring and a vane pressurizing tube that extends from the shroud ring assembly to the first heat shield cavity. 

	Flatman (Fig. 1 and 2; Abstract) teaches a gas turbine engine in which cooling fluid is delivered to a guide vane via pipes (36, 38) from the compressor. By using pipes to deliver the cooling fluid, the fluid can be directly guided to its destination (in Flatman’s case the guide vanes). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ning by delivering fluid from the compressor to the shroud cavity and the shroud cavity to the heat shield using pipes, as taught by Flatman, in order to produce the predictable result of directly guiding the fluid to its destination. 
Regarding claim 12, Ning, as modified, discloses the turbine assembly of claim 11, wherein Ning (Fig. 6), as modified, further discloses that the turbine section (Fig. 6) is capable of providing a temperature of the first pressurizing air flow that is greater than a temperature of a majority portion of the first airfoil. Since Ning, Green, and Flatman, appear to disclose all of the structure of the claimed invention, the gas turbine engine of Ning, Green, and Flatman would be capable of performing the function of providing a pressurized airflow with a temperature as claimed. 
Regarding claim 13, Ning, as modified, discloses the turbine assembly of claim 12, wherein Ning, as modified, further discloses that the blade track segment and the carrier segment defining a shroud cavity (112 and 128), the discharge tube (taught by Flatman) is configured to discharge into the shroud cavity (112 and 128), the recirculating flow circuit is capable of cooling the shroud ring assembly with a first cooling air flow (112) flowing into the shroud cavity (112 and 128) via the discharge tube, and the first pressurizing air flow (112) flows from the shroud cavity into the heat shield cavity via the vane pressurizing tube (taught by Flatman). Refer to Fig. I and II above. 
	Regarding claim 20, Ning (Fig. 1 and 6) discloses a method (Fig. 6) comprising providing a shroud ring assembly (124) of a gas turbine engine (10) including a carrier segment and a blade track segment comprising ceramic matrix composite materials (Paragraph 0048, lines 10-13), the blade track segment and the carrier segment defining a shroud cavity (110 and 128), providing a vane ring assembly (Fig. 6) of the gas turbine engine (10) including a heat shield having an airfoil defining a heat shield cavity (206) within the airfoil radially through the heat shield, cooling the shroud ring assembly (124) with a cooling air flow (112) flowing from an upstream stage (compressor: Paragraph 0029, lines 11-13) of the gas turbine engine (10) to the shroud cavity (206) via a passage of a recirculating flow circuit (Fig. 6) of a secondary flow assembly of the gas turbine engine, the passage extending from the upstream stage of the gas turbine engine (10) to the shroud cavity (112 and 128) and discharging into the shroud cavity (112 and 128), and pressurizing the heat shield cavity with a pressurizing air flow flowing from the shroud cavity into the heat shield cavity via a second passage 
Ning fails to disclose that the heat shield comprises ceramic matrix composite, that the cooling air flow flows from an upstream stage of the gas turbine engine to the shroud cavity via a discharge tube, and that the second passage is a vane pressurizing tube 
	Greene (Paragraph 0006) teaches a gas turbine vane in which the vane is formed from a ceramic matrix composite material. Greene (Paragraph 0006) teaches that by forming the vanes from a ceramic matrix composite material that this can increase gas turbine efficiency because this reduces cooling requirements for the vanes. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ning by forming the heat shield with a ceramic matrix composite material, as taught by Greene, in order to improve the efficiency of the gas turbine by reducing cooling requirements of the heat shield. 
	Flatman (Fig. 1 and 2; Abstract) teaches a gas turbine engine in which cooling fluid is delivered to a guide vane via pipes (36, 38) from the compressor. By using pipes to deliver the cooling fluid, the fluid can be directly guided to its destination (in Flatman’s case the guide vanes). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ning by delivering fluid from the compressor to the shroud cavity and the shroud cavity to the heat shield using . 

Claims 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ning et al. (US 2016/0290157; hereinafter Ning) in view of Greene et al. (US 2020/0040750; hereinafter Greene) and Flatman (US 6,840,737) and further in view of Whittle et al. (US 2020/0263557; hereinafter Whittle). 
	Regarding claim 3, Ning, as modified, discloses the gas turbine engine of claim 2, but fails to disclose the recirculating flow circuit further includes a focused cooling tube connected to the vane pressurizing tube and extending from the vane pressurizing tube into the heat shield cavity, the focused cooling tube configured to direct the pressurizing air flow onto a minority portion of the airfoil that is at a temperature greater than the temperature of the pressurizing air flow during the max takeoff use condition so as to provide a focused cooling flow.  
	Whittle (Fig. 1 and 2; Abstract; Paragraph 0024) teaches a turbine vane assembly in which the vane (12) is formed from a ceramic matrix composite material and a metallic spar (36) extends through the vane (12) and provides support. Whittle (Fig. 2; Paragraph 0040) teaches that the spar (36) includes a cooling air conduit (42) that extends through the spar and cooling air holes (45) that extend from the conduit to the outer surface of the spar to provide cooling to the leading edge of the vane. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ning by adding a metallic spar with a cooling conduit extending through the spar, as taught by Whittle, in order to provide support to the heat 
	Regarding claim 14, Ning, as modified, discloses the turbine vane assembly of claim 13, but fails to disclose that the recirculating flow circuit further includes a first focused cooling tube connected to the vane pressurizing tube and extending from the vane pressurizing tube into the first heat shield cavity, the first focused cooling tube configured to direct a focused cooling flow onto a minority portion of the airfoil that is at a temperature greater than the temperature of the first pressurizing air flow during a maximum takeoff use condition so as to provide a focused cooling flow.  
	Whittle (Fig. 1 and 2; Abstract; Paragraph 0024) teaches a turbine vane assembly in which the vane (12) is formed from a ceramic matrix composite material and a metallic spar (36) extends through the vane (12) and provides support. Whittle (Fig. 2; Paragraph 0040) teaches that the spar (36) includes a cooling air conduit (42) that extends through the spar and cooling air holes (45) that extend from the conduit to the outer surface of the spar to provide cooling to the leading edge of the vane. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ning by adding a metallic spar with a cooling conduit extending through the spar, as taught by Whittle, in order to provide support to the heat shield and provide cooling to the leading edge of the heat shield. The spar has been interpreted as the focused cooling tube that directs pressurized air flow to the leading edge of the heat shield (which can be interpreted as a minority portion of the airfoil). 

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ning et al. (US 2016/0290157; hereinafter Ning) in view of Greene et al. (US 2020/0040750; hereinafter Greene) and Flatman (US 6,840,737) and Whittle et al. (US 2020/0263557; hereinafter Whittle) and further in view of Allen-Bradley et al. (US 8,517,686; hereinafter Bradley). 
	Regarding claim 4, Ning, as modified, the gas turbine engine of claim 3, wherein Ning (Fig. 6), as modified, further discloses that the airfoil includes a leading edge, a trailing edge axially spaced apart from the leading edge. Refer to Fig. I above. 
	Ning, as modified, fails to explicitly disclose that the airfoil includes a pressure side and suction side and the gases flowing along the primary gas path exert a pushing force on the leading edge and on the pressure side. 
	Bradley (Fig. 3; Col. 3, lines 23-35) teaches guide vanes (60) with suction and pressure surfaces that serve to guide fluid in a desired direction upon exiting the vanes. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ning by forming the airfoil with a pressure and suction side, as taught by Bradley, in order to direct the fluid in a desired direction upon exiting the airfoil. By forming the vane with a pressure and suction side, this means that the gases will push on the pressure side of the vane and the leading edge is the first point of contact with the gases. 
	Regarding claim 5, Ning, as modified, discloses the gas turbine engine of claim 4, wherein Ning (Whittle: Fig. 1-2 and 4), as modified, further discloses that the minority portion of the airfoil is located at a radially central portion of the airfoil located on at least one of the leading edge (Fig. 2 and 4) and the pressure side. Whittle (Fig. 2 and 4) . 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ning et al. (US 2016/0290157; hereinafter Ning) in view of Greene et al. (US 2020/0040750; hereinafter Greene) and Flatman (US 6,840,737) and Whittle et al. (US 2020/0263557; hereinafter Whittle) and Allen-Bradley et al. (US 8,517,686; hereinafter Bradley) and further in view of Huizenga et al. (US 9,915,159; hereinafter Huizenga). 
	Regarding claim 6, Ning, as modified, discloses the gas turbine engine of claim 4, but fails to disclose that the trailing edge includes a plurality of exit holes arranged radially along the trailing edge, and the focused cooling flow is configured to flow out of the heat shield cavity via the plurality of exit holes.  
	Huizenga (Fig. 4; Title) teaches a ceramic matrix composite vane with a strut that extends through the vane. Huizenga (Col. 6, lines 14-17) teaches that there are holes in the trailing edge of the vane to provide cooling where hotspots may form. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ning by adding holes along the trialing edge, as taught by Huizenga, in order to provide cooling to the trailing edge of the airfoil. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ning et al. (US 2016/0290157; hereinafter Ning) in view of Greene et al. (US 2020/0040750; .  
	Regarding claim 10, Ning, as modified, discloses the gas turbine engine of claim 1, but fails to disclose that the first cooling air flow is discharged from a compressor exit of the compressor when the gas turbine engine is in use.  
	Liang (Col. 3, lines 66-67– Col. 4, lines 1-3) teaches a cooled turbine stator vane in which air can be bled from the compressor exit. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ning by bleeding air from the compressor exit, as taught by Liang, in order to provide a source of compressed air. In order for the air to be bled, the engine would have to be in operation. 

Allowable Subject Matter
Claims 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 15: 
Closest prior art: Ning et al. (US 2016/0290157; hereinafter Ning)
Ning discloses the recirculating flow circuit. 

Claims 16-18 depend upon claim 15 and so have been objected to as well. 
Regarding claim 19: 
Closest prior art: Ning et al. (US 2016/0290157; hereinafter Ning) in view of Greene et al. (US 2020/0040750; hereinafter Greene) and Flatman (US 6,840,737) and further in view of Whittle et al. (US 2020/0263557; hereinafter Whittle).
Ning discloses the vane ring assembly. 
Whittle teaches a spar comprising metallic materials and located in the first heat shield cavity, the spar extending radially through the first heat shield cavity, the spar includes a spar cavity extending longitudinally through the spar, the spar is configured to receive force loads applied to the first airfoil by the gases flowing along the primary gas path when the gas turbine engine is in use. 
The closest prior art fails to disclose or suggest alone or in combination that the secondary flow assembly further includes a cooling flow circuit, the cooling flow circuit having a cooling flow tube extending from a second upstream stage of the gas turbine engine into the spar cavity, and the cooling flow circuit is configured to cool the spar with a second cooling flow flowing into the spar cavity via the cooling flow tube.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M CHRISTENSEN whose telephone number is (571)270-3275.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Danielle M. Christensen/Examiner, Art Unit 3745